Title: 20th.
From: Adams, John Quincy
To: 


       This morning we went to see the falls which did not answer my expectations, but this place is still more famous for the expence the Sweeds have been at to cut a canal from hence to the sea so that Swedish vessels might come from the Atlantic, without being obliged to pass the Sound: but after all they have not been able to succeed in their enterprize. After having seen everything remarkable here, we return’d in Slays to the first Post and then we took our carriage; but could not get further on than Wennersborg Vänersborg, which is the first Station. The road we took could have taken to return is not the same as the one we went. And there has fallen more Snow here than on the other road. Here the Count left us at about 10 o’clock in the evening and set out to return to Gottenburg in A Slay; as he is obliged to continue his journey.
      